GRESHAM, District Judge
(charging jury). Much has been said about the testimony of the witness Hill* who testified solely as an expert He was brought here by the defendant, and he admitted that he was to be paid for his time and opinions. You heard him testify in chief and under cross-examination. The mere fact that an expert requires pay for the opinions which he gives to the jury does not of itself discredit him. The jury have a right to know what relation he sustains to the parties, and the subject matter of controversy. It is for them to say, from all the evidence, whether he is biased in favor of one side or the other.
Men who have informed themselves by long and patient study and observation in any particular department of art or science cannot be compelled to come into court and give their opinions as experts on controverted questions for the ordinary witness fees. They have the same right to charge for their advice and opinions as other professional men.
If, therefore, you believe that Mr. Hill had special knowledge on the subject of steam, machinery, boilers and boiler explosions, and that he gave his opinions honestly and without bias, you will give his testimony such credit as his skill and knowledge entitles it to. If, on the other hand, you think that he was influenced by bias or prejudice, you will know how to weigh his opinions.